Citation Nr: 1545593	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-34 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of breast cancer. 

2.  Entitlement to service connection for uterine fibroids, status post hysterectomy. 

3.  Entitlement to service connection for a foot disability, to include pes planus. 

4.  Entitlement to service connection for a right knee disability, to include as secondary to a foot disability. 

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sinus disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in August 2015.  A transcript of the hearing is of record.

Service connection was denied for migraine headaches in a May 2011 rating decision and notice of the decision was mailed to the Veteran in the same month.  The Veteran did not appeal the May 2011 rating decision and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).
In a July 2012 statement, the Veteran alleged the May 2011 rating decision contained clear and unmistakable error (CUE) in its denial of service connection for migraine headaches.  The issue of whether the May 2011 rating decision contains CUE has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Board regrets delay in this case, but finds that a remand is necessary to further develop the record.  Initially, efforts must be made to obtain records of private treatment identified by the Veteran.  During the August 2015 hearing and in an April 2009 medical release, the Veteran reported that she received treatment for her fibroids (and associated hysterectomy) and breast cancer at Piedmont Hospital in Atlanta, Georgia.  The claims file contains records from the Veteran's private insurer, Kaiser Permanente, but records from Piedmont Hospital pertaining to the 1994 hysterectomy and breast cancer lumpectomy are not included. 

Additionally, the Veteran testified that she began treatment at the East Point VA Community Based Outpatient Center (CBOC) in 2008.  The claims file only contains records from this facility dating from March 2010 to November 2014.  The duty to assist requires that VA obtain all VA records identified by the Veteran.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also finds that the Veteran must be provided VA examinations to determine the nature and etiology of the claimed breast cancer, fibroid condition, right knee disability, and foot disabilities.  The Veteran contends that her breast cancer and fibroids are related to her use of high-level estrogen birth control pills during service and service treatment records document her birth control use.  She was also diagnosed with chondromalacia patella of the knee in service and placed on a physical profile for 90 days.  Furthermore, the Veteran provided competent lay evidence of past foot surgery and current complaints during the August 2015 hearing.  Therefore, VA examinations and medical opinions should be obtained in this case. 

Finally, a remand is required with respect to the claim for entitlement to service connection for a sinus disability.  Service connection for allergic sinusitis/rhinitis was denied in a May 2011 rating decision.  In June 2011, the Veteran filed a new formal claim for service connection for a sinus condition and the previous denial of the claim was continued in a March 2012 rating decision.  A notice of disagreement (NOD) was received from the Veteran in July 2012, but a SOC has not been issued in response.  Remand is therefore required to provide the Veteran a SOC regarding the claim to reopen service connection for a sinus disability.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Although the Veteran also alleged in July 2012 that the March 2012 rating decision contains CUE in the denial of service connection for a sinus disability, a valid CUE claim cannot be raised as the March 2012 rating decision is not final.  38 C.F.R. § 3.105(a).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding service connection for a right knee disability as secondary to a service-connected condition.

2.  Obtain records of treatment from the East Point CBOC (and its parent facility, the Atlanta VA Health Care System) dated prior to March 2010 and after November 2014.  All records received pursuant to this request must be associated with the claims file. 

3.  Provide the Veteran a medical release form and ask that she execute it to authorize VA to obtain medical treatment records from Piedmont Hospital in Atlanta, Georgia. If a properly executed medical release is received, obtain the identified records.  If unsuccessful in obtaining this evidence, inform the Veteran and her representative and request them to provide the outstanding evidence.  All records received pursuant to this request must be associated with the claims file.

4.  Then, afford the Veteran a VA examination(s) to determine the nature and etiology of the claimed breast cancer, fibroid, right knee, and foot disabilities.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine:

a) Whether the Veteran has current residuals from breast cancer and fibroids s/p hysterectomy, and current disabilities of the right knee and bilateral feet; and, 

b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed disabilities are etiologically related to any incident of active duty service, to include the Veteran's use of high-level estrogen birth control pills during service, and her reported right knee and foot injuries from marching and serving in the field as a medic. 

Service treatment records document the Veteran's use of birth control pills during active duty and a diagnosis of chondromalacia patella in May 1977.  The examiner should also accept the Veteran's reports of knee and foot injuries during service as true.  

c)  If a foot disability (to include pes planus) is diagnosed, the examiner shoulder determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed right knee disability is caused or aggravated by the diagnosed foot condition.  The examiner must address the aggravation aspect of the secondary service connection claim.  

The examiner is requested to provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Issue a SOC addressing the claim of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sinus disability.  If the Veteran perfects the appeal, return the claim to the Board.

6.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






